Citation Nr: 0805892	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-06 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertensive heart 
disease, claimed as hypertension, to include as secondary to 
service-connected diabetes mellitus.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to July 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
pertinent part, denied the veteran's claims for service 
connection for hypertensive heart disease and PTSD.  The RO 
issued a notice of the decision in March 2005, and the 
veteran timely filed a Notice of Disagreement (NOD) in April 
2005.  The RO provided a Statement of the Case (SOC) in April 
2005 and thereafter, in February 2006, the veteran timely 
filed a substantive appeal.  In December 2006, the RO 
provided a Supplemental Statement of the Case (SSOC).

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision; of the information VA failed to 
provide, no prejudice to the veteran resulted.

2. There is no medical evidence of cardiovascular disease, to 
include hypertension or hypertensive heart disease during 
service or for many years thereafter; nor is there such 
evidence or a competent opinion that causally links a current 
diagnosis of a cardiovascular disease to any incident of 
service.  

3. There is no medical evidence that shows that the veteran's 
service-connected diabetes mellitus caused or aggravated his 
hypertension; the only competent opinion that addresses such 
a causal relationship weighs against the claim.  

4. The veteran did not engage in combat during service; he 
has not provided information concerning any claimed in-
service stressor despite attempts from the RO to obtain such 
information; there is no medical or psychiatric evidence of 
record of a diagnosis of PTSD.  


CONCLUSIONS OF LAW

1. Hypertensive heart disease and hypertension were not 
incurred or aggravated during active service, nor may either 
disease be presumed to have been incurred therein; 
hypertension is not proximately due to or the result of a 
service connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.




a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38  
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2004 and June 2006 letters sent to the veteran by 
the RO adequately apprised him of most of the information and 
evidence needed to substantiate the claims, and any defect in 
notice was harmless error.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The September 2004 letter from the RO clearly disclosed VA's 
duty to obtain certain evidence for the veteran, such as 
medical records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  This letter made 
clear that although VA could assist the veteran in obtaining 
these records, he carried the ultimate burden of ensuring 
that VA received all such records.  It additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claims, and also asked 
the veteran to provide VA with any medical reports in his 
possession.  

The September 2004 RO letter also informed the veteran about 
the type of evidence needed to support a service connection 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during  military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19  Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.  Furthermore, the September 
2004 and June 2006 letters provided the veteran with specific 
information regarding service connection for PTSD, requested 
that the veteran submit evidence regarding his alleged in-
service stressors, and provided him with a PTSD 
questionnaire.

The veteran has not been furnished the Dingess requirements 
of providing notice of the type of evidence necessary to 
establish a rating or effective date for the rating. In 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

The Board finds that the presumption of prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.  As will be explained below in greater detail, the 
preponderance of the evidence is against the veteran's 
claims; thus, any question as to the appropriate disability 
rating or effective date to be assigned is moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in  
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005),  
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).  

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  As to the duty to provide 
an examination or medical opinion, the Board notes that, with 
respect to the claim for service connection for hypertensive 
heart disease or hypertension, there is no medical evidence 
of cardiovascular disease, to include hypertension or 
hypertensive heart disease during service or for many years 
thereafter; nor is there such evidence or a competent opinion 
that causally links a current diagnosis of a cardiovascular 
disease to any finding recorded during service or any 
incident of active duty.  There is no medical evidence that 
shows that the veteran's service-connected diabetes mellitus 
caused or aggravated a cardiovascular disease, to include 
hypertension.  The RO did obtain a VA examination to address 
this latter question and the competent opinion that was 
obtained in conjunction with this examination unequivocally 
weighs against the claim for secondary service connection.  
Under these circumstances, there is no duty to provide 
another medical examination or opinion.  See 38 U.S.C.A. § 
5103A(d)(1); accord 38 C.F.R. 3.159(c)(4). 

As to the claim for service connection for PTSD, while the 
veteran served in Vietnam, the service personnel records do 
not show that he engaged in combat with the enemy.  The 
veteran has provided no information concerning any claimed 
in-service stressor despite attempts from the RO to obtain 
such information.  There is no medical or psychiatric 
evidence of record of a current diagnosis of PTSD.  Under 
these circumstances, there is no duty to provide a 
psychiatric examination or opinion.  Id. 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.   
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 








II. Laws and Regulations

a. Service Connection

Direct Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Presumptive Service Connection

In addition, where a veteran served continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, 1946, service connection may also be 
allowed on a presumptive basis for certain chronic 
disabilities, to include cardiovascular diseases such as 
hypertensive heart disease and hypertension, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service Connection for PTSD

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current  
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App.128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally  
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999);  
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore  
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not  
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for  
adjudicators. 




Secondary Service Connection 

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  If a veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996).

III. Analysis

a. Factual Background

The veteran's service personnel records show that he had 
active duty in Vietnam.  They do not reveal that he was 
awarded a medal or decoration evincing combat duty.  His 
military specialty (MOS) was recorded on his DD-214 as 
repairman. 

The veteran's January 1966 Report of Medical Examination for 
Enlistment contains a normal clinical evaluation of all 
systems.  At this time he had a blood pressure of 122/80.  In 
his accompanying Report of Medical History, the veteran 
indicated that he had had no prior health problems, to 
include high or low blood pressure and depression.  

The veteran's May 1969 Report of Medical Examination for 
Discharge contains a normal psychiatric clinical evaluation, 
as well as a normal clinical assessment of all other systems, 
except for the feet.  At this time, the veteran had a blood 
pressure of 122/82.  In his accompanying Report of Medical 
History, the veteran again indicated that he had had no prior 
health problems, to include high or low blood pressure and 
depression.

Private provider records from December 1997 to May 2004 note 
the veteran's diagnosis of hypertensive heart disease with 
congestive heart failure.

In October 2006, the veteran submitted to a VA medical 
examination.  The VA clinician indicated that he had reviewed 
the veteran's medical records and the claims file.  He noted 
the veteran's history of congestive heart failure, diabetes, 
and hypertension.  The veteran reported that he was diagnosed 
with these conditions in 1996.  At this time the veteran had 
blood pressure readings of 179/87, 178/84, and 171/82.  The 
diagnosis included hypertension essential in nature and 
congestive heart failure, stable.  As for any nexus between 
the hypertension and the veteran's service-connected 
diabetes, the clinician stated that the veteran was diagnosed 
with congestive heart failure secondary to hypertensive heart 
disease with a systolic blood pressure over 200.  He noted 
that the veteran's serum glucose was "slightly high up to 
113 mg%", his renal function was within normal limits, and 
he did not have any protein in his urine.  The clinician 
determined that "it would be unlikely that the diabetes 
mellitus could have contributed to the veteran's 
hypertension."  Accordingly, he concluded that "it is less 
likely than not that the veteran's diabetes mellitus is the 
cause of his hypertension." 





b. Discussion

                                                Hypertension 

The Board determines that the evidence preponderates against 
the veteran's claim for service connection for hypertension 
on a direct basis.  Specifically, although the veteran 
currently has diagnoses of hypertension and hypertensive 
heart disease, the SMRs are negative of any complaints of, 
diagnosis of or treatment for cardiovascular disease, to 
include hypertension.  Both his service entrance and exit 
examinations contained normal clinical evaluations of the 
heart with normal blood pressures.  Also preponderating 
against this claim is the fact that the first medical 
diagnosis of hypertension and hypertensive heart disease 
first appeared many years post-service in 1997, well outside 
of the one-year presumptive period allowed for these 
cardiovascular diseases.  With respect to such negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000), [it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  There is no medical evidence or 
competent opinion that supports a nexus between a current 
diagnosis of hypertensive heart disease or hypertension and 
service.

The Board determines that the evidence also preponderates 
against the veteran's claim that his hypertension is 
secondary to his service-connected diabetes.  While the 
veteran currently has a diagnosis of hypertension, there is 
no medical evidence that shows that the veteran's service-
connected diabetes mellitus caused or aggravated 
hypertension.  The only competent opinion that addresses such 
a causal relationship, which is included in the December 2004 
VA medical examination report, weighs against the claim.  In 
light of this competent medical opinion, and the fact that no 
other competent medical opinion of record contradicts this 
finding, the Board must deny the claim for secondary service 
connection.  

                                                             
PTSD

The service personnel records reveal that, while the veteran 
had active duty in Vietnam, his MOS was that of a repairman.  
There is no indication that he received a Combat Infantry 
Badge or other medal reflecting combat duty.  There is no 
competent evidence to show that he engaged in combat with the 
enemy.  The veteran has not provided any information 
concerning a claimed in-service stressor despite attempts 
from the RO to obtain such information.  And there is no 
medical or psychiatric evidence of record to show that the 
veteran has been diagnosed with PTSD.  Under these 
circumstances, the Board determines that the evidence 
preponderates against the veteran's service connection claim 
for PTSD.   

c. Conclusion

For the reasons stated above, the Board finds that service 
connection is not warranted for hypertension or hypertensive 
heart disease or PTSD.  As the preponderance of the evidence 
is against the claims, the benefit of the doubt doctrine does 
not apply to the instant case.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
   

ORDER

Service connection for hypertensive heart disease, claimed as 
hypertension, to include as secondary to service-connected 
diabetes mellitus, is denied.

Service connection for PTSD is denied. 


____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


